Exhibit 10.1

FIFTH AMENDED AND RESTATED ADVISORY AGREEMENT

among

INDUSTRIAL INCOME TRUST INC.,

INDUSTRIAL INCOME OPERATING PARTNERSHIP LP

and

INDUSTRIAL INCOME ADVISORS LLC



--------------------------------------------------------------------------------

1.

   DEFINITIONS      3   

2.

   APPOINTMENT      8   

3.

   DUTIES OF THE ADVISOR      8   

4.

   AUTHORITY OF ADVISOR      10   

5.

   BANK ACCOUNTS      11   

6.

   RECORDS; ACCESS      11   

7.

   LIMITATIONS ON ACTIVITIES      11   

8.

   RELATIONSHIP WITH DIRECTORS      11   

9.

   FEES      12   

10.

   EXPENSES      13   

11.

   OTHER SERVICES      14   

12.

   REIMBURSEMENT TO THE ADVISOR      14   

13.

   OTHER ACTIVITIES OF THE ADVISOR      14   

14.

   TERM; TERMINATION OF AGREEMENT      15   

15.

   TERMINATION BY THE PARTIES      15   

16.

   ASSIGNMENT TO AN AFFILIATE      15   

17.

   PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION      15   

18.

   INDEMNIFICATION BY THE CORPORATION AND THE OPERATING PARTNERSHIP      16   

19.

   INDEMNIFICATION BY ADVISOR      16   

20.

   NOTICES      16   

21.

   MODIFICATION      16   

22.

   SEVERABILITY      16   

23.

   CONSTRUCTION      16   

24.

   ENTIRE AGREEMENT      17   

25.

   INDULGENCES, NOT WAIVERS      17   

26.

   GENDER      17   

27.

   TITLES NOT TO AFFECT INTERPRETATION      17   

28.

   EXECUTION IN COUNTERPARTS      17   

29.

   INITIAL INVESTMENT      17   

 

2



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED ADVISORY AGREEMENT

THIS FIFTH AMENDED AND RESTATED ADVISORY AGREEMENT, dated as of February 21,
2014 is among Industrial Income Trust Inc., a Maryland corporation (the
“Corporation”), Industrial Income Operating Partnership LP, a Delaware limited
partnership (the “Operating Partnership”), and Industrial Income Advisors LLC, a
Delaware limited liability company.

W I T N E S S E T H

WHEREAS, the Corporation has qualified as a REIT (as defined below), and invests
its funds in investments permitted by the terms of Sections 856 through 860 of
the Code (as defined below);

WHEREAS, the Corporation is the general partner of the Operating Partnership and
conducts all its business and makes all investments in Assets through the
Operating Partnership;

WHEREAS, the Corporation and the Operating Partnership desire to avail
themselves of the experience, sources of information, advice, assistance and
certain facilities of the Advisor and to have the Advisor undertake the duties
and responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of, the Board of Directors of the Corporation, all as provided
herein;

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors, on the terms and conditions
hereinafter set forth;

WHEREAS, the Corporation, the Operating Partnership and the Advisor are parties
to that certain Fourth Amended and Restated Advisory Agreement, dated as of
February 21, 2013, which is amended and restated in its entirety hereby.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

1. DEFINITIONS. As used in this Fifth Amended and Restated Advisory Agreement
(the “Agreement”), the following terms have the definitions hereinafter
indicated:

Acquisition Expenses. Any and all expenses, exclusive of Acquisition Fees,
incurred by the Corporation, the Operating Partnership, the Advisor, or any of
their Affiliates in connection with the selection, acquisition, development or
origination of any Asset, whether or not acquired, including, without
limitation, legal fees and expenses, travel and communications expenses, costs
of appraisals, nonrefundable option payments on property not acquired,
accounting fees and expenses, title insurance, and the costs of performing due
diligence.

Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any Person to any other Person (including any fees or
commissions paid by or to any Affiliate of the Corporation, the Operating
Partnership or the Advisor) in connection with (i) the acquisition, development
or construction of a Property, (ii) the acquisition of interests in a real
estate related entity or (iii) making or investing in Mortgages or the
origination or acquisition of other debt or other investments, including real
estate commissions, selection fees, Development Fees, Construction Fees,
nonrecurring management fees, loan fees, points or any other fees of a similar
nature. Excluded shall be development fees and construction fees paid to any
Person not affiliated with the Sponsor in connection with the actual development
and construction of a project.

Advisor. Industrial Income Advisors LLC, a Delaware limited liability company,
any successor advisor to the Corporation, the Operating Partnership or any
person or entity to which Industrial Income Advisors LLC or any successor
advisor subcontracts substantially all of its functions. Notwithstanding the
forgoing, a Person hired or retained by Industrial Income Advisors LLC to
perform property and securities management and related services for the
Corporation or the Operating Partnership that is not hired or retained to
perform substantially all of the functions of Industrial Income Advisors LLC
with respect to the Corporation or the Operating Partnership as a whole shall
not be deemed to be an Advisor.

Affiliate or Affiliated. With respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
(10%) or more of the outstanding voting securities of such other Person;
(ii) any Person ten percent (10%) or more of whose outstanding voting securities
are directly or indirectly owned,

 

3



--------------------------------------------------------------------------------

controlled or held, with the power to vote, by such other Person; (iii) any
Person directly or indirectly controlling, controlled by or under common control
with such other Person; (iv) any executive officer, director, trustee or general
partner of such other Person; and (v) any legal entity for which such Person
acts as an executive officer, director, trustee or general partner.

Asset. Any Property, Mortgage, other debt or other investment (other than
investments in bank accounts, money market funds or other current assets) owned
by the Corporation, directly or indirectly through one or more of its
Affiliates.

Asset Management Fee. A fee paid to the Advisor as compensation for services
rendered in connection with the management and Disposition of the Corporation’s
Assets.

Average Invested Assets. For a specified period, the average of the aggregate
book value of the Assets invested, directly or indirectly, in equity interests
in and loans secured by or related to real estate (including, without
limitation, equity interests in REITs, mortgage pools, commercial
mortgage-backed securities, mezzanine loans and residential mortgage-backed
securities), before deducting depreciation, bad debts or other non-cash
reserves, computed by taking the average of such values at the end of each month
during such period.

Board of Directors or Board. The persons holding such office, as of any
particular time, under the Charter of the Corporation, whether they be the
Directors named therein or additional or successor Directors.

Bylaws. The bylaws of the Corporation, as the same are in effect from time to
time.

Cause. With respect to the termination of this Agreement, fraud, criminal
conduct or willful misconduct by the Advisor, or a material breach of this
Agreement by the Advisor, which has not been cured within 30 days of such
breach.

Charter. The amended and restated articles of incorporation of the Corporation,
as amended from time to time.

Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

Contract Purchase Price. The term “Contract Purchase Price” shall mean (i) the
amount actually paid or allocated in respect of the acquisition of a Property,
(ii) the Corporation’s proportionate share of the amount actually paid or
allocated in respect of the Real Property owned by any real estate related
entity in which the Corporation acquires a majority economic interest or which
the Corporation consolidates for financial reporting purposes in accordance with
generally accepted accounting principals, (iii) the amount actually paid or
allocated in respect of an investment in any other real estate related entity or
(iv) the amount actually paid or allocated in respect of the origination or
acquisition of Mortgages, other debt investments or other investments; in each
case including any third party expenses, debt, whether borrowed or assumed, and
exclusive of Acquisition Fees and Acquisition Expenses.

Contract Sales Price. The total consideration paid in connection with a
Disposition, including without limitation, any debt or other liabilities assumed
or taken subject to by an acquirer. Without limiting the generality of the
foregoing, in any transaction involving the acquisition of the equity of the
Corporation, the Operating Partnership or other selling entity, the Contract
Sales Price will be deemed to include (whether or not expressed in the net per
share price), the value assigned by the applicable buyer to all assets (or the
value of such assets implied by such buyer’s offer) before subtracting
liabilities to derive the net per share purchase price.

Corporation. Corporation shall have the meaning set forth in the preamble of
this Agreement.

Dealer Manager. Dividend Capital Securities LLC, an Affiliate of the Advisor, or
such other Person or entity selected by the Board of Directors to act as the
dealer manager for an Offering. Dividend Capital Securities LLC is a member of
the Financial Industry Regulatory Authority, Inc. (“FINRA”).

 

4



--------------------------------------------------------------------------------

Dealer Manager Fee. Up to 2.5% of Gross Proceeds from the sale of primary shares
in the Offering (not including Shares sold pursuant to the Corporation’s
distribution reinvestment plan) payable to the Dealer Manager for serving as the
dealer manager of the Offering.

Director. A member of the Board of Directors of the Corporation.

Disposition. The term “Disposition” shall include (A) a sale of one or more
Assets, (B) a sale of one or more Assets effectuated either directly or
indirectly through the sale of any entity owning such Assets, including, without
limitation, the Corporation or the Operating Partnership, or (C) a sale, merger
or other transaction in which the Stockholders either receive, or have the
option to receive, cash, securities redeemable for cash, and/or securities of a
publicly traded company.

Distributions. Any distributions of money or other property by the Corporation
to owners of Shares, including distributions that may constitute a return of
capital for federal income tax purposes.

Equity Shares. Transferable shares of beneficial interest of the Corporation of
any class or series, including common shares or preferred shares.

FINRA. Financial Industry Regulatory Authority, Inc.

GAAP. Generally accepted accounting principles as in effect in the United States
of America from time to time.

Good Reason. With respect to the termination of this Agreement, (i) any failure
to obtain a satisfactory agreement from any successor to the Corporation and/or
the Operating Partnership to assume and agree to perform the Corporation’s
and/or the Operating Partnership’s obligations under this Agreement; or (ii) any
uncured material breach of this Agreement of any nature whatsoever by the
Corporation and/or the Operating Partnership.

Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Corporation through all Offerings, without deduction for Sales
Commissions, Dealer Manager Fees, volume discounts, any marketing support and
due diligence expense reimbursement or Organization and Offering Expenses. For
the purpose of computing Gross Proceeds, the purchase price of any Share for
which reduced Sales Commissions or a Dealer Manager Fee are paid to the Dealer
Manager or a Soliciting Dealer (where net proceeds to the Corporation are not
reduced) shall be deemed to be the full amount of the offering price per Share
pursuant to the Prospectus for such Offering without reduction.

Independent Director. Independent Director shall have the meaning set forth in
the Charter.

Independent Expert. A person or entity with no material current or prior
business or personal relationship with the Advisor or the Directors and who is
engaged to a substantial extent in the business of rendering opinions regarding
the value of assets of the type held by the Corporation.

Joint Ventures. The joint venture, co-investment, co-ownership or partnership
arrangements in which the Corporation or any of its subsidiaries is a
co-venturer, co-owner or general partner which are established to acquire or
hold Assets.

Liquidity Event. The term “Liquidity Event” shall include, but shall not be
limited to, (i) a Listing, (ii) a sale, merger or other transaction in which the
Stockholders either receive, or have the option to receive, cash, securities
redeemable for cash, and/or securities of a publicly traded company, and
(iii) the sale of all or substantially all of the Corporation’s Assets where
Stockholders either receive, or have the option to receive, cash or other
consideration.

Listing. The listing of the Shares on a national securities exchange or the
receipt by the Corporation’s stockholders of securities that are listed on a
national securities exchange in exchange for the Corporation’s common stock.
Upon such Listing, the Shares shall be deemed Listed.

Mortgages. In connection with mortgage financing provided, invested in,
participated in or purchased by the Corporation, all of the notes, deeds of
trust, security interests or other evidences of indebtedness or obligations,
which are secured or collateralized by Real Property owned by the borrowers
under such notes, deeds of trust, security interests or other evidences of
indebtedness or obligations.

 

5



--------------------------------------------------------------------------------

NASAA REIT Guidelines. The Statement of Policy Regarding Real Estate Investment
Trusts as adopted by the members of the North American Securities Administrators
Association, Inc. on May 7, 2007.

Net Income. For any period, the Corporation’s total revenues applicable to such
period, less the total expenses applicable to such period other than additions
to reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of the Corporation’s Assets.

Offering. The public offering of Shares pursuant to a Prospectus.

Operating Partnership. Operating Partnership shall have the meaning set forth in
the preamble of this Agreement.

Operating Partnership Agreement. The Operating Partnership Agreement among the
Corporation, the Advisor, and Industrial Income Advisors Group LLC.

OP Unit. Units of limited partnership interest in the Operating Partnership.

Organization and Offering Expenses. Any and all costs and expenses, other than
the Sales Commission and the Dealer Manager Fee, incurred in connection with the
formation of the Corporation and the qualification and registration of all its
Offerings, and the marketing and distribution of Shares, including, without
limitation, total underwriting and brokerage discounts and commissions
(including fees of the underwriters’ attorneys) payable to the Dealer Manager
and Soliciting Dealers, expenses for printing and amending registration
statements or supplementing prospectuses, mailing and distributing costs,
salaries of employees while engaged in sales activity, telephone and other
telecommunications costs, all advertising and marketing expenses (including the
costs related to investor and broker-dealer sales meetings), charges of transfer
agents, registrars, trustees, escrow holders, depositories and experts and fees,
expenses and taxes related to the filing, registration and qualification of the
sale of the Shares under federal and state laws, including accountants’ and
attorneys’ fees. The cumulative Organization and Offering Expense reimbursements
paid by the Corporation will not exceed 1.75% of Gross Proceeds from the sales
of Shares.

Person. An individual, corporation, partnership, trust, joint venture, limited
liability company or other entity.

Property or Properties. All or a portion of the Real Property or Real Properties
acquired by the Corporation, directly or indirectly through joint venture or
co-ownership arrangements or other partnership or investment entities.

Prospectus. Prospectus shall have the meaning set forth in Section 2(10) of the
Securities Act of 1933, as amended (the “Securities Act”), including a
preliminary Prospectus, an offering circular as described in Rule 255 of the
General Rules and Regulations under the Securities Act or, in the case of an
intrastate offering, any document by whatever name known, utilized for the
purpose of offering and selling securities to the public.

Real Estate Asset Value. The amount actually paid or allocated to the purchase,
development, construction or improvement of a Real Property, exclusive of
Acquisition Fees and Acquisition Expenses.

Real Property. Land, rights in land (including leasehold interests), and any
buildings, structures, improvements, furnishings, fixtures and equipment located
on or used in connection with land and rights or interests in land. Properties
sold by the Corporation or any Affiliate to investors in tenancy-in-common
interests (or pursuant to a Delaware statutory trust) , beneficial interests in
Delaware statutory trusts, and or similar interests shall be deemed Real
Property for the purposes of this definition so long as (i) such properties are
being leased by the Corporation or any Affiliate from the tenancy-in-common (or
Delaware statutory trust) investors, and (ii) such properties are reflected as
Assets of the Corporation in accordance with GAAP.

REIT. A “real estate investment trust” under Sections 856 through 860 of the
Code or as may be amended.

Sale or Sales. Any transaction or series of transactions whereby: (A) the
Corporation or the Operating Partnership directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys, or relinquishes its ownership of any Property or portion thereof,
including the lease of any Property consisting of a building only, and including
any event with respect to any Property which gives rise to a significant amount
of insurance proceeds or condemnation awards; (B) the Corporation or the
Operating Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes

 

6



--------------------------------------------------------------------------------

its ownership of all or substantially all of the interest of the Corporation or
the Operating Partnership in any Joint Venture in which it is a co-venturer or
partner; (C) any Joint Venture directly or indirectly (except as described in
other subsections of this definition) in which the Corporation or the Operating
Partnership as a co-venturer or partner sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including any
event with respect to any Property which gives rise to insurance claims or
condemnation awards; (D) the Corporation or the Operating Partnership directly
or indirectly (except as described in other subsections of this definition)
sells, grants, conveys or relinquishes its interest in any Mortgage or portion
thereof (including with respect to any Mortgage, all payments thereunder or in
satisfaction thereof other than regularly scheduled interest payments) of
amounts owed pursuant to such Mortgage and any event which gives rise to a
significant amount of insurance proceeds or similar awards; or (E) the
Corporation or the Operating Partnership directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys, or relinquishes its ownership of any other Asset not previously
described in this definition or any portion thereof, but (ii) not including any
transaction or series of transactions specified in clause (i) (A) through
(E) above in which the proceeds of such transaction or series of transactions
are reinvested by the Corporation in one or more Assets within 180 days
thereafter.

Sales Commission. Up to 7.0% of Gross Proceeds from the sale of primary shares
in an Offering (not including Shares sold pursuant to the Corporation’s
distribution reinvestment plan) payable to the Dealer Manager and reallowable to
Soliciting Dealers with respect to Shares sold by them.

Securities. The term “Securities” shall mean any of the following issued by the
Corporation, as the text requires: Equity Shares, any other stock, shares or
other evidences of equity or beneficial or other interests, voting trust
certificates, bonds, debentures, notes or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in, temporary or interim certificates for, receipts
for, guarantees of, or warrants, options or rights to subscribe to, purchase or
acquire, any of the foregoing.

Shares. The shares of the common stock of the Corporation sold in the Offering.

Soliciting Dealers. Broker-dealers who are members of FINRA, or that are exempt
from broker-dealer registration, and who, in either case, have executed selected
dealer or other agreements with the Dealer Manager to sell Shares.

Special OP Units. The separate series of limited partnership interests to be
issued in accordance with Paragraph 9(c).

Sponsor. Any Person which (i) is directly or indirectly instrumental in
organizing, wholly or in part, the Corporation, (ii) will control, manage or
participate in the management of the Corporation, and any Affiliate of any such
Person, (iii) takes the initiative, directly or indirectly, in founding or
organizing the Corporation, either alone or in conjunction with one or more
other Persons, (iv) receives a material participation in the Corporation in
connection with the founding or organizing of the business of the Corporation,
in consideration of services or property, or both services and property, (v) has
a substantial number of relationships and contacts with the Corporation,
(vi) possesses significant rights to control Properties, (vii) receives fees for
providing services to the Corporation which are paid on a basis that is not
customary in the industry, or (viii) provides goods or services to the
Corporation on a basis which was not negotiated at arm’s-length with the
Corporation. “Sponsor” does not include any Person whose only relationship with
the Corporation is that of an independent property manager and whose only
compensation is as such, or wholly independent third parties such as attorneys,
accountants and underwriters whose only compensation is for professional
services.

Stockholders. The registered holders of the Corporation’s Shares.

Termination Date. The date of termination of this Agreement.

Termination Event. The termination or nonrenewal of this Agreement (i) in
connection with a merger, sale of Assets or transaction involving the
Corporation pursuant to which a majority of the Directors then in office are
replaced or removed, (ii) by the Advisor for Good Reason or (iii) by the
Corporation and the Operating Partnership other than for Cause.

 

7



--------------------------------------------------------------------------------

Total Operating Expenses. All costs and expenses paid or incurred by the
Corporation, as determined under generally accepted accounting principles, that
are in any way related to the operation of the Corporation or to corporate
business, including Asset Management Fees and other operating fees paid to the
Advisor, but excluding (i) the expenses of raising capital such as Organization
and Offering Expenses, (ii) interest payments, (iii) taxes, (iv) non-cash
expenditures such as depreciation, amortization and bad debt reserves,
(v) incentive fees, (vi) Acquisition Fees and Acquisition Expenses, (vii) real
estate commissions on the Sale of Property, (viii) distributions made with
respect to interests in the Operating Partnership, and (ix) other fees and
expenses connected with the acquisition, Disposition, management and ownership
of real estate interests, mortgage loans or other property (including the costs
of foreclosure, insurance premiums, legal services, maintenance, repair, and
improvement of property). Notwithstanding the definition set forth above, any
expense of the Corporation which is not part of Total Operating Expenses under
the NASAA REIT Guidelines shall not be treated as part of Total Operating
Expenses for purposes hereof.

Total Project Cost. With regard to any Real Property acquired prior to or during
the development, construction or improvement stages, all hard and soft costs and
expenses paid or incurred by or on behalf of the Corporation that are in any way
related to the development, construction, improvement or stabilization
(including tenant improvements) of such Real Property, including, but not
limited to, any debt, whether borrowed or assumed, land and construction costs.

2%/25% Guidelines. For any year in which the Corporation qualifies as a REIT,
the requirement pursuant to the NASAA REIT Guidelines that, in any 12 month
period, Total Operating Expenses not exceed the greater of 2% of the
Corporation’s Average Invested Assets during such 12 month period or 25% of the
Corporation’s Net Income over the same 12 month period.

2. APPOINTMENT. The Corporation and the Operating Partnership hereby appoint the
Advisor to serve as their advisor on the terms and conditions set forth in this
Agreement, and the Advisor hereby accepts such appointment.

3. DUTIES OF THE ADVISOR. The Advisor undertakes to use its reasonable efforts
to present to the Corporation and the Operating Partnership potential investment
opportunities and to provide a continuing and suitable investment program
consistent with the investment objectives and policies of the Corporation as
determined and adopted from time to time by the Board of Directors. In
performance of this undertaking, subject to the supervision of the Board of
Directors and consistent with the provisions of the Charter, the Bylaws and the
Operating Partnership Agreement, and subject to the condition that any
investment advisory services provided with respect to securities shall be
provided by a registered investment adviser, the Advisor shall, either directly
or by engaging an Affiliated or non-Affiliated Person:

(a) serve as the Corporation’s and the Operating Partnership’s investment and
financial advisor and provide research and economic and statistical data in
connection with the Corporation’s assets and investment policies;

(b) manage and supervise the Offering process, including, without limitation:
(i) develop the product offering, including the determination of the specific
terms of the Securities to be offered by the Corporation, prepare all offering
and related documents, and obtain all required regulatory approvals; (ii) along
with the Dealer Manager, approve the Soliciting Dealers and negotiate the
related selling agreements; (iii) coordinate the due diligence process for
Soliciting Dealers and their review of any Prospectus and other Offering and
Corporation documents; (iv) assist in the preparation and approval of all
marketing materials contemplated to be used by the Dealer Manager or others in
the Offering of the Corporation’s Securities; (v) along with the Dealer Manager,
negotiate and coordinate with the transfer agent for the receipt, collection,
processing and acceptance of subscription agreements and other administrative
support functions; and (vi) manage and supervise all other services related to
any Offering;

(c) provide the daily management for the Corporation and the Operating
Partnership and perform and supervise the various administrative functions
reasonably necessary for the management of the Corporation and the Operating
Partnership, including, without limitation: (i) provide or arrange for
administrative services and items, legal and other services, office space,
office furnishings, personnel and other items necessary and incidental to the
Corporation’s business and operations; (ii) maintain accounting data and any
other information requested concerning the activities of the Corporation and the
Operating Partnership as shall be required to prepare and to file all periodic

 

8



--------------------------------------------------------------------------------

financial reports with the Securities and Exchange Commission and any other
regulatory agency, including annual financial statements; (iii) oversee tax and
compliance services and risk management services and coordinate with appropriate
third parties, including independent accountants and other consultants, on
related tax matters; (iv) manage and coordinate with the transfer agent the
quarterly dividend process and payments to Stockholders; (v) consult with and
assist the Board of Directors in evaluating and obtaining adequate insurance
coverage based upon risk management determinations; (vi) provide the Board of
Directors with updates related to the overall regulatory environment affecting
the Corporation and the Operating Partnership, as well as managing compliance
with such matters; (vii) consult with the Board of Directors with respect to the
corporate governance structure and appropriate policies and procedures related
thereto; (viii) oversee all reporting, record keeping, internal controls and
similar matters in a manner to allow the Corporation and the Operating
Partnership to comply with applicable law, including the Sarbanes-Oxley Act;
(ix) manage communications with Stockholders, including answering phone calls,
preparing and sending written and electronic reports and other communications;
and (x) establish technology infrastructure to assist in providing Stockholder
support and service;

(d) investigate, select, and, on behalf of the Corporation and the Operating
Partnership, engage and conduct business with such Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including but
not limited to consultants, accountants, correspondents, lenders, technical
advisors, attorneys, brokers, underwriters, corporate fiduciaries, escrow
agents, depositaries, custodians, agents for collection, insurers, insurance
agents, banks, builders, developers, property owners, real estate management
companies, real estate operating companies, securities investment advisors,
mortgagors, and any and all agents for any of the foregoing, including
Affiliates of the Advisor, and Persons acting in any other capacity deemed by
the Advisor necessary or desirable for the performance of any of the foregoing
services, including but not limited to entering into contracts in the name of
the Corporation and the Operating Partnership with any of the foregoing;

(e) consult with the officers and Board of Directors of the Corporation and
assist the Board of Directors in the formulation and implementation of the
Corporation’s financial policies, and, as necessary, furnish the Board of
Directors with advice and recommendations with respect to the making of
investments consistent with the investment objectives and policies of the
Corporation and in connection with any borrowings proposed to be undertaken by
the Corporation and/or the Operating Partnership;

(f) subject to the provisions of Paragraphs 3(h) and 4 hereof, (i) locate,
analyze and select potential investments, (ii) structure and negotiate the terms
and conditions of transactions pursuant to which investments will be made;
(iii) make investments on behalf of the Corporation and the Operating
Partnership in compliance with the investment objectives and policies of the
Corporation; (iv) oversee the due diligence process; (v) arrange for financing
and refinancing and make other changes in the asset or capital structure of, and
dispose of, reinvest the proceeds from the sale of, or otherwise deal with,
investments; and (vi) enter into leases and service contracts for Properties
and, to the extent necessary, perform all other operational functions for the
maintenance and administration of such Properties;

(g) upon request, provide the Board of Directors with periodic reports regarding
prospective investments;

(h) obtain the prior approval of the Board, any particular Directors specified
by the Board or any committee of the Board, as the case may be, for any and all
investments in and Dispositions of Real Properties;

(i) make investments in and Dispositions of Assets within the discretionary
limits and authority as granted by the Board;

(j) negotiate on behalf of the Corporation and the Operating Partnership with
banks or lenders for loans to be made to the Corporation and the Operating
Partnership, and negotiate on behalf of the Corporation and the Operating
Partnership with investment banking firms and broker-dealers or negotiate
private sales of Shares and Securities or obtain loans for the Corporation and
the Operating Partnership, but in no event in such a way so that the Advisor
shall be acting as broker-dealer or underwriter; and provided, further, that any
fees and costs payable to third parties incurred by the Advisor in connection
with the foregoing shall be the responsibility of the Corporation or the
Operating Partnership;

 

9



--------------------------------------------------------------------------------

(k) obtain reports (which may but are not required to be prepared by the Advisor
or its Affiliates), where appropriate, concerning the value of investments or
contemplated investments of the Corporation and/or the Operating Partnership in
Assets;

(l) from time to time, or at any time reasonably requested by the Board of
Directors, make reports to the Board of Directors of its performance of services
to the Corporation and the Operating Partnership under this Agreement, including
reports with respect to potential conflicts of interest involving the Advisor or
any of its affiliates;

(m) provide the Corporation and the Operating Partnership with all necessary
cash management services;

(n) consult with the Board of Directors and provide assistance with the
evaluation and approval of potential Asset Dispositions, Sales or other
Liquidity Events;

(o) structure and negotiate the terms and conditions of transactions pursuant to
which Dispositions may be made;

(p) do all things necessary to assure its ability to render the services
described in this Agreement;

(q) deliver to or maintain on behalf of the Corporation copies of all appraisals
obtained in connection with the investments in Real Properties and all
valuations of other Assets as may be required to be obtained by the Board;

(r) before such transactions are completed, notify and obtain the approval of:
(i) the Corporation’s investment committee or Board for all non-affiliated
proposed acquisitions that have a Contract Purchase Price or Total Project Cost
of $30 million or less; and (ii) the Board for all proposed acquisitions that
have a Contract Purchase Price or Total Project Cost of more than $30 million;

(s); before such transactions are completed, notify and obtain the approval of:
(i) the Corporation’s management committee for all non-affiliated Sales of
Properties that have a Contract Sales Price of $20 million or less; (ii) the
Corporation’s investment committee or Board for Sales of Properties that have a
Contract Sales Price between $20 million and $30 million; and (iii) the Board
for Sales of Properties that have a Contract Sales Price of more than $30
million or if the total approved Sales of Properties in any quarter by the
management committee would exceed $50 million.

(t) before such transactions are completed, notify and obtain the approval of a
majority of the Board of Directors (including a majority of the Independent
Directors) for all affiliated transactions before such transactions are
completed; and

(u) effect any private placement of OP Units, tenancy-in-common, Delaware
statutory trust, or other interests in Real Properties as may be approved by the
Board.

Notwithstanding the foregoing, the Advisor may delegate any or all of the
foregoing duties to any Person so long as the Advisor or any Affiliate remains
responsible for the performance of the duties set forth in this Paragraph 3,
subject to the prior consent of the Corporation if all or substantially all of
such duties are delegated to a Person that is not an Affiliate.

4. AUTHORITY OF ADVISOR.

(a) Pursuant to the terms of this Agreement (including the restrictions included
in this Paragraph 4 and in Paragraph 7), and subject to the continuing and
exclusive authority of the Board of Directors over the management of the
Corporation, the Board of Directors hereby delegates to the Advisor the
authority to (1) locate, analyze and select investment opportunities, (2) manage
and supervise the offering process, (3) structure the terms and conditions of
transactions pursuant to which investments will be made, acquired or disposed of
for the Corporation and the Operating Partnership, (4) acquire and dispose of
investments in compliance with the investment objectives and policies of the
Corporation, (5) arrange for financing or refinancing for Assets, (6) enter into
leases and service contracts for Properties, (7) oversee Affiliated and
non-Affiliated property managers who perform services for the Corporation or the
Operating Partnership, (8) oversee Affiliated and non-Affiliated Persons

 

10



--------------------------------------------------------------------------------

with whom the Advisor contracts to perform certain of the services required to
be performed under this Agreement, (9) manage communications with Stockholders,
and (10) manage public reporting, internal controls, accounting and other
record-keeping functions and general corporate services for the Corporation and
the Operating Partnership.

(b) Notwithstanding the foregoing, any investment in Real Properties, including
any acquisition of Real Property by the Corporation or the Operating Partnership
(including any financing of such acquisition), will require the prior approval
of the Board, any particular Directors specified by the Board or any committee
of the Board, as the case may be.

(c) In connection with a proposed transaction, the Advisor will deliver to the
Board or to any delegated committee of the board or other group of directors, as
the case may be, all documents and other information required by them to
properly evaluate the proposed transaction.

The prior approval of a majority of the Board of Directors (including a majority
of the Independent Directors) will be required for each transaction to which the
Advisor or its Affiliates is a party. The Board of Directors may, at any time
upon the giving of written notice to the Advisor, modify or revoke the authority
set forth in this Paragraph 4. If and to the extent the Board so modifies or
revokes the authority contained herein, the Advisor shall henceforth submit to
the Board for prior approval such proposed transactions involving investments in
Assets as thereafter require prior approval, provided however, that such
modification or revocation shall be effective upon receipt by the Advisor and
shall not be applicable to investment transactions to which the Advisor has
committed the Corporation prior to the date of receipt by the Advisor of such
notification.

5. BANK ACCOUNTS. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Corporation and/or the Operating
Partnership or in the name of the Corporation and the Operating Partnership and
may collect and deposit into any such account or accounts, and disburse from any
such account or accounts, any money on behalf of the Corporation and/or the
Operating Partnership, under such terms and conditions as the Board of Directors
may approve, provided that no funds shall be commingled with the funds of the
Advisor; and the Advisor shall from time to time render appropriate accountings
of such collections and payments to the Board of Directors and to the auditors
of the Corporation.

6. RECORDS; ACCESS. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Board
of Directors and by counsel, auditors and authorized agents of the Corporation,
at any time or from time to time during normal business hours. The Advisor shall
at all reasonable times have access to the books and records of the Corporation
and the Operating Partnership.

7. LIMITATIONS ON ACTIVITIES. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) adversely affect the status of the
Corporation as a REIT, (b) subject the Corporation to regulation under the
Investment Corporation Act of 1940, as amended, or (c) violate any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Corporation, its Shares or its Securities, or otherwise
not be permitted by the Charter or Bylaws of the Corporation, except if such
action shall be ordered by the Board of Directors, in which case the Advisor
shall notify promptly the Board of Directors of the Advisor’s judgment of the
potential impact of such action and shall refrain from taking such action until
it receives further clarification or instructions from the Board of Directors.
In such event the Advisor shall have no liability for acting in accordance with
the specific instructions of the Board of Directors so given. Notwithstanding
the foregoing, the Advisor, its members, managers, directors, officers,
employees and stockholders, and members, managers, stockholders, directors and
officers of the Advisor’s Affiliates, shall not be liable to the Corporation or
to the Board of Directors or stockholders for any act or omission by the
Advisor, its members, managers, directors, officers or employees, or
stockholders, members, managers, directors or officers of the Advisor’s
Affiliates taken or omitted to be taken in the performance of their duties under
this Agreement except as provided in Paragraphs 19 of this Agreement.

8. RELATIONSHIP WITH DIRECTORS. Subject to Paragraph 7 of this Agreement and to
restrictions advisable with respect to the qualification of the Corporation as a
REIT, members, managers, directors, officers and employees of the Advisor or an
Affiliate of the Advisor or any corporate parents of an Affiliate, may serve as
a Director and as officers of the Corporation, except that no member, manager,
director, officer or employee of the Advisor or its Affiliates who also is a
Director or officer of the Corporation shall receive any compensation from the
Corporation for serving as a Director or officer of the Corporation other than
reasonable reimbursement for travel and related expenses incurred in attending
meetings of the Board of Directors and no such Director shall be deemed an
Independent Director for purposes of satisfying the Director independence
requirement set forth in the Charter.

 

11



--------------------------------------------------------------------------------

9. FEES.

(a) Acquisition Fees. The Advisor shall receive Acquisition Fees in connection
with each Asset acquired on the Corporation’s behalf. For investments in Real
Property, the Acquisition Fee will vary depending on whether the Real Property
acquired is in the operational stage or in the development, construction, or
improvement stage. For each Real Property acquired in the operational stage and
after the effective date of this Agreement, the Acquisition Fee is an amount
equal to 1.0% of the Contract Purchase Price of the property (or the
Corporation’s proportional interest therein), including Real Property held in
Joint Ventures or other entities that are co-owned. In connection with providing
services related to the development, construction, improvement and
stabilization, including tenant improvements, of Real Properties (collectively,
“Development Services”) or overseeing the provision of these services by third
parties on behalf of the Corporation (“Development Oversight Services”), the
Acquisition Fee (the “Development Acquisition Fee”) will be an amount that will
equal up to 4.0% of Total Project Cost (or the Corporation’s proportional
interest therein with respect to Real Property held in Joint Ventures or other
entities that are co-owned). If the Advisor engages a third party to provide
Development Services directly to the Corporation, the third party will be
compensated directly by the Corporation, and the Advisor will receive the
Development Acquisition Fee if it provides the Development Oversight Services.
The Advisor is also entitled to receive Acquisition Fees of (i) 1.0% of the
Corporation’s proportionate share of the Contract Purchase Price of the Real
Property owned by any real estate related entity in which the Corporation
acquires a majority economic interest or that the Corporation consolidates for
financial reporting purposes in accordance with GAAP and (ii) 1.0% of the
Contract Purchase Price in connection with the acquisition of an interest in any
other real estate related entity. Additionally, in connection with the
acquisition or origination of any Mortgage, any other type of debt investment or
other investment, the Advisor is entitled to receive an Acquisition Fee of 1.0%
of the Contract Purchase Price and any third-party expenses related to such
investment. Acquisition Fees associated with a given Asset shall be calculated
in the currency used to acquire such Asset and payable in U.S. dollars.
Acquisition Fees shall be paid at or after the closing of an investment. The
total of all Acquisition Fees and Acquisition Expenses payable with respect to
any Asset, including any Development Acquisition Fees, shall not exceed 6% of
the Contract Purchase Price or the Total Project Cost (as applicable) of such
Asset unless fees in excess of such amount are approved by a majority of the
Board of Directors, including a majority of the Independent Directors.

(b) Asset Management Fee. The Advisor shall receive the Asset Management Fee as
partial compensation for services rendered in connection with the management and
Disposition of the Corporation’s Assets. The Asset Management Fee shall be
payable by the Corporation in cash or in Shares at the option of the Advisor,
and may be deferred, in whole or in part, from time to time, by the Advisor
(without interest). The Asset Management Fee shall consist of (i) a monthly fee
equal to one-twelfth of 0.80% of the aggregate cost (before non-cash reserves
and depreciation) of each Real Property (or the Corporation’s proportional
interest therein with respect to Real Property held in Joint Ventures or real
estate entities where the Corporation owns a majority economic interest or that
the Corporation consolidates for financial reporting purposes in accordance with
GAAP); provided, that the Asset Management Fee with respect to each Real
Property located outside of the United States that the Corporation owns,
directly or indirectly, will equal a monthly fee of one-twelfth of 1.20% of the
aggregate cost (before non-cash reserves and depreciation) of each Real
Property, (ii) a monthly fee equal to one-twelfth of 0.80% of the aggregate cost
or investment with respect to an acquisition of an interest in any other real
estate related entity or an origination or acquisition of any Mortgage, any
other type of debt investment or other investment, and (iii) in connection with
a Disposition, a fee equal to 2.0% of the Contract Sales Price. With the
exception of any portion of the Asset Management Fee related to a Disposition,
which shall be payable at the time of such Disposition, the Asset Management Fee
shall be payable on the 1st day of each month.

(c) Operating Partnership Interests. The Advisor has made a capital contribution
of $200,000 to the Operating Partnership in exchange for OP Units, which it
subsequently exchanged for 20,000 shares of common stock of the Corporation. The
Sponsor or an Affiliate of the Sponsor has made a capital contribution of $1,000
to the Operating Partnership in exchange for OP Units constituting a separate
series of limited partnership interests (the “Special OP Units”). Upon the
earliest to occur of the termination or nonrenewal of this Agreement for Cause,
a Termination Event, or a Liquidity Event, all of the Special OP Units shall be
redeemed by the Operating Partnership in accordance with the terms of the
Operating Partnership Agreement.

 

12



--------------------------------------------------------------------------------

(d) Loans from Affiliates. The Advisor or any Affiliate thereof may not make any
loan to the Corporation or the Operating Partnership unless a majority of the
Board of Directors (including a majority of the Independent Directors) approve
the loan as being fair, competitive, and commercially reasonable and no less
favorable to the Corporation or the Operating Partnership than loans between
unaffiliated parties under the same circumstances.

(e) Exclusion of Certain Transactions. In the event the Corporation or the
Operating Partnership shall propose to enter into any transaction with the
Sponsor, the Advisor, a Director or any Affiliate thereof, then such transaction
shall be approved by a majority of the Board of Directors (including a majority
of the Independent Directors) as fair and reasonable to the Corporation.

10. EXPENSES.

(a) In addition to the compensation paid to the Advisor pursuant to Paragraph 9
hereof and subject to the limitations below, the Corporation or the Operating
Partnership shall pay directly or reimburse the Advisor for all of the expenses
paid or incurred by the Advisor in connection with the services it provides to
the Corporation and the Operating Partnership pursuant to this Agreement,
including, but not limited to:

(i) Up to 1.75% of Gross Proceeds from all Offerings as Organization and
Offering Expense reimbursements. The Advisor will use all or a portion of this
reimbursement to pay for the Corporation’s Organization and Offering Expenses,
including certain distribution-related expenses of the Dealer Manager and
Soliciting Dealers. The Advisor or an Affiliate of the Advisor will be
responsible for the cumulative Organization and Offering Expenses to the extent
that such expenses exceed the amount remaining from the 1.75% Organization and
Offering Expense reimbursements from all Offerings, without recourse against or
reimbursement by the Corporation;

(ii) Acquisition Expenses;

(iii) the actual cost of goods and services used by the Corporation and obtained
from Persons not affiliated with the Advisor, other than Acquisition Expenses,
including brokerage fees paid in connection with the purchase and sale of any
securities;

(iv) interest and other costs for borrowed money, including discounts, points
and other similar fees;

(v) taxes and assessments on income of the Corporation or Assets and any other
taxes otherwise imposed on the Corporation;

(vi) costs associated with insurance required in connection with the business of
the Corporation or by the officers and Directors;

(vii) expenses of managing and operating Assets owned by the Corporation,
whether payable to an Affiliate of the Corporation or a non-affiliated Person;

(viii) all expenses in connection with payments to the Directors and meetings of
the Directors and Stockholders;

(ix) expenses associated with a Disposition or Liquidity Event;

(x) expenses connected with payments of Distributions in cash or otherwise made
or caused to be made by the Corporation to the Stockholders;

(xi) expenses of organizing, revising, amending, converting, modifying, or
terminating the Corporation or the Charter;

(xii) expenses of maintaining communications with Stockholders, including the
cost of preparation, printing, and mailing annual reports and other Stockholder
reports, proxy statements and other reports required by governmental entities;

 

13



--------------------------------------------------------------------------------

(xiii) administrative service expenses (including related personnel costs)
relating to, among other things, the services set forth in Paragraph 3(c)
hereof); provided, however, that no reimbursement shall be made for costs of
personnel to the extent that such personnel perform services in transactions for
which the Advisor receives a separate fee;

(xiv) audit, accounting and legal fees and other fees for professional services
relating to the operations of the Corporation and all such fees incurred at the
request, or on behalf of, the Independent Directors or any committee of the
Board of Directors;

(xv) out-of-pocket costs for the Corporation to comply with all applicable laws,
regulations and ordinances; and

(xvi) all other costs incurred by the Advisor in performing its duties
hereunder.

(b) Expenses incurred by the Advisor on behalf of the Corporation and the
Operating Partnership and payable pursuant to this Paragraph 10 shall be
reimbursed no less than monthly to the Advisor. The Advisor shall prepare a
statement documenting the expenses of the Corporation and the Operating
Partnership and the calculation of the Asset Management Fee during each quarter,
and shall deliver such statement to the Corporation and the Operating
Partnership within 45 days after the end of each quarter.

11. OTHER SERVICES. Should the Board of Directors request that the Advisor or
any director, officer or employee thereof render services for the Corporation
and the Operating Partnership other than set forth in Paragraph 3, such services
shall be separately compensated at such rates and in such amounts as are agreed
by the Advisor and the Independent Directors of the Corporation, subject to the
limitations contained in the Charter, and shall not be deemed to be services
pursuant to the terms of this Agreement.

12. REIMBURSEMENT TO THE ADVISOR. For any year in which the Corporation
qualifies as a REIT, the Corporation shall not reimburse the Advisor at the end
of any fiscal quarter Total Operating Expenses that, in the four consecutive
fiscal quarters then ended (the “Expense Year”) exceed (the “Excess Amount”) the
greater of 2% of Average Invested Assets or 25% of Net Income (the “2%/25%
Guidelines”) for such year. Any Excess Amount paid to the Advisor during a
fiscal quarter shall be repaid to the Corporation or, at the option of the
Corporation, subtracted from the Total Operating Expenses reimbursed during the
subsequent fiscal quarter unless a majority of the Independent Directors
determine that such excess was justified based on unusual and nonrecurring
factors which they deem sufficient, then the Excess Amount may be paid and
within 60 days after the end of such Expense Year there shall be sent to the
stockholders a written disclosure of such fact, together with an explanation of
the factors the Independent Directors considered in determining that such excess
expenses were justified. Such determination shall be reflected in the minutes of
the meetings of the Board of Directors. The Corporation will not reimburse the
Advisor or its Affiliates for services for which the Advisor or its Affiliates
are entitled to compensation in the form of a separate fee. All figures used in
the foregoing computation shall be determined in accordance with generally
accepted accounting principles applied on a consistent basis.

13. OTHER ACTIVITIES OF THE ADVISOR. Nothing herein contained shall prevent the
Advisor or any of its Affiliates from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or its Affiliates; nor shall this
Agreement limit or restrict the right of any member, manager, director, officer,
employee, or stockholder of the Advisor or its Affiliates to engage in or earn
fees from any other business or to render services of any kind to any other
partnership, corporation, firm, individual, trust or association and earn fees
for rendering such services. The Advisor may, with respect to any investment in
which the Corporation is a participant, also render advice and service to each
and every other participant therein, and earn fees for rendering such advice and
service. It is contemplated that the Corporation may enter into joint ventures
or other similar co-investment arrangements with certain Persons, and pursuant
to the agreements governing such joint ventures or arrangements, the Advisor may
be engaged (directly or indirectly) to provide advice and service to such
Persons, in which case the Advisor will earn fees for rendering such advice and
service. The parties to this Agreement hereby acknowledge that the Advisor may
provide advice and render services to Persons that will compete with the
Corporation for investments.

The Advisor shall report to the Board the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor’s

 

14



--------------------------------------------------------------------------------

obligations to the Corporation and its obligations to or its interest in any
other partnership, corporation, limited liability company, firm, individual,
trust or association. The Advisor or its Affiliates shall promptly disclose to
the Board knowledge of such condition or circumstance. If the Advisor, its
members, managers, directors, employees or Affiliates thereof have sponsored
other investment programs with similar investment objectives which have
investment funds available at the same time as the Corporation, it shall be the
duty of the Independent Directors to ensure that the Advisor and its Affiliates
follow the method approved by the Independent Directors, by which investments
are to be allocated to the competing investment entities and to use their
reasonable efforts to ensure that such method is applied fairly to the
Corporation.

The Advisor shall be required to use commercially reasonable efforts to present
a continuing and suitable investment program to the Corporation which is
consistent with the investment policies and objectives of the Corporation, but
neither the Advisor nor any Affiliate of the Advisor shall be obligated
generally to present any particular investment opportunity to the Corporation
even if the opportunity is of character which, if presented to the Corporation,
could be taken by the Corporation. In the event an investment opportunity is
located, the allocation procedure set forth under the caption “Conflicts of
Interest—Conflict Resolution Procedures” in any Prospectus (as such procedures
may be amended from time to time by a majority of the Board, including the
Independent Directors) shall govern the allocation of the opportunity among the
Corporation and Affiliates of the Advisor.

14. TERM; TERMINATION OF AGREEMENT. This Agreement shall continue in force for a
period of one year from the date hereof, subject to an unlimited number of
successive one-year renewals upon mutual consent of the parties. It is the duty
of the Independent Directors to evaluate the performance of the Advisor annually
before renewing the Agreement, and each such renewal shall be for a term of no
more than one year.

15. TERMINATION BY THE PARTIES. This Agreement may be terminated (i) immediately
by the Corporation and/or the Operating Partnership for Cause (subject to any
applicable cure period), (ii) upon 60 days written notice without Cause and
without penalty by a majority of the Independent Directors of the Corporation or
by the Advisor, (iii) upon 60 days written notice with Good Reason by the
Advisor or (iv) immediately by the Corporation and/or the Operating Partnership
in connection with a merger, sale of Assets or transaction involving the
Corporation pursuant to which a majority of the Directors then in office are
replaced or removed.

16. ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by the Advisor to
an Affiliate or Affiliates with the approval of a majority of the Board of
Directors (including a majority of the Independent Directors). The Advisor may
assign any rights to receive fees or other payments under this Agreement to any
Person without obtaining the approval of the Board of Directors. This Agreement
shall not be assigned by the Corporation or the Operating Partnership without
the consent of the Advisor, except in the case of an assignment by the
Corporation or the Operating Partnership to a corporation, limited partnership
or other organization which is a successor to all of the assets, rights and
obligations of the Corporation or the Operating Partnership, in which case such
successor organization shall be bound hereunder and by the terms of said
assignment in the same manner as the Corporation and the Operating Partnership
are bound by this Agreement.

17. PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION.

(a) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Corporation or the Operating Partnership within 30 days after
the effective date of such termination all unpaid reimbursements of expenses and
all earned but unpaid fees payable to the Advisor prior to termination of this
Agreement. In addition, in accordance with the provisions of Paragraph 12, the
Advisor shall be entitled to receive any Excess Amount (as defined in Paragraph
12) for which the Independent Directors determined (before or after the
Termination Date) that there was justification based on unusual and nonrecurring
factors.

(b) The Advisor shall promptly upon termination:

(i) pay over to the Corporation and the Operating Partnership all money
collected and held for the account of the Corporation and the Operating
Partnership pursuant to this Agreement, after deducting any accrued compensation
and reimbursement for its expenses to which it is then entitled;

 

15



--------------------------------------------------------------------------------

(ii) deliver to the Board of Directors a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board of Directors;

(iii) deliver to the Board of Directors all Assets and documents of the
Corporation and the Operating Partnership then in the custody of the Advisor;
and

(iv) cooperate with the Corporation and the Operating Partnership to provide an
orderly management transition.

18. INDEMNIFICATION BY THE CORPORATION AND THE OPERATING PARTNERSHIP. The
Corporation and the Operating Partnership shall indemnify and hold harmless the
Advisor and its Affiliates, including their respective members, managers,
officers, directors, partners and employees, from all liability, claims, damages
or losses arising in the performance of their duties hereunder, and related
expenses, including reasonable attorneys’ fees, subject to any limitations
imposed by the laws of the State of Maryland or the Charter.

19. INDEMNIFICATION BY ADVISOR. The Advisor shall indemnify and hold harmless
the Corporation and the Operating Partnership from contract or other liability,
claims, damages, taxes or losses and related expenses including attorneys’ fees,
to the extent that such liability, claims, damages, taxes or losses and related
expenses are incurred by reason of the Advisor’s bad faith, fraud, willful
misfeasance, gross misconduct, gross negligence or reckless disregard of its
duties, but the Advisor shall not be held responsible for any action of the
Board of Directors in following or declining to follow any advice or
recommendation given by the Advisor.

20. NOTICES. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Charter, the Bylaws, or
accepted by the party to whom it is given, and shall be given by being delivered
by hand or by overnight mail or other overnight delivery service to the
addresses set forth herein:

 

To the Directors and to the Corporation:   

Industrial Income Trust Inc.

518 17th Street

17th Floor

Denver, CO 80202

To the Operating Partnership:   

Industrial Income Operating Partnership LP

518 17th Street

17th Floor

Denver, CO 80202

To the Advisor:   

Industrial Income Advisors LLC

518 17th Street

17th Floor

Denver, CO 80202

Any party may at any time give notice in writing to the other parties of a
change in its address for the purposes of this Paragraph 20.

21. MODIFICATION. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
the parties hereto, or their respective successors or assignees.

22. SEVERABILITY. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

23. CONSTRUCTION. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Colorado.

 

16



--------------------------------------------------------------------------------

24. ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

25. INDULGENCES, NOT WAIVERS. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

26. GENDER. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

27. TITLES NOT TO AFFECT INTERPRETATION. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

28. EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

29. INITIAL INVESTMENT. The Advisor has made a capital contribution of $200,000
to the Operating Partnership in exchange for OP Units, which it subsequently
exchanged for shares of common stock of the Corporation. The Advisor may not
sell any of such shares while the Advisor acts in such advisory capacity to the
Corporation, provided, that such shares may be transferred to Affiliates of the
Advisor. The restrictions included above shall not apply to any other Securities
acquired by the Advisor or its Affiliates. The Advisor shall not vote any Shares
it now owns, or hereafter acquires, in any vote for the election of Directors,
the removal of the Advisor, or any vote regarding the approval or termination of
any contract with the Advisor or any of its Affiliates.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amended and
Restated Advisory Agreement as of the date and year first above written.

 

INDUSTRIAL INCOME TRUST INC. By:   /s/ Thomas G. McGonagle Name:   Thomas G.
McGonagle Title:   Chief Financial Officer and Treasurer INDUSTRIAL INCOME
OPERATING PARTNERSHIP LP By: Industrial Income Trust Inc., its Sole General
Partner By:   /s/ Thomas G. McGonagle Name:   Thomas G. McGonagle Title:   Chief
Financial Officer and Treasurer INDUSTRIAL INCOME ADVISORS LLC By: Industrial
Income Advisors Group LLC, its Sole Member By:   /s/ Evan Zucker Name:   Evan
Zucker Title:   Manager